          Case 1:20-cv-10753-LTS Document 76 Filed 06/22/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ANTHONY BAEZ, JONATHAN BERMUDEZ                      )
JERMAINE GONSALVES, and DEDRICK                      )
LINDSEY on behalf of themselves and all others       )
similarly situated,                                  )
                                                     )
                      Petitioners,                   )
                                                     )
               v.                                    )      Civil Action No. 20-10753-LTS
                                                     )
ANTONE MONIZ,                                        )
                                                     )
                      Respondent.                    )

                            RESPONDENT’S STATUS REPORT

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully submits this status report to inform the

Court and parties of the below developments.

       Today, Respondent obtained an unconfirmed report that a former ICE detainee in Unit E-

3, released from PCCF on June 15, may have tested positive for COVID-19 when he took a test

following his release.   The same day, PCCF was able to confirm with the Massachusetts

Department of Public Health that this individual in fact tested positive following his release. Out

of an abundance of caution, PCCF took the following steps. First, PCCF locked down Unit E-3.

Second, PCCF began contact tracing. Third, PCCF will test all detainees in Unit E-3.

       By way of further update, at the date and time of filing, 38 inmates and detainees at PCCF

have been tested, or 39 if the above individual is included (he was tested following release). As
          Case 1:20-cv-10753-LTS Document 76 Filed 06/22/20 Page 2 of 2



previously reported, a total of two results of state pretrial detainees have been positive. All other

results of inmates and detainees tested while in custody were negative.

                                                      Respectfully submitted,

                                                      ANTONE MONIZ
                                                      Superintendent of the Plymouth
                                                      County Correctional Facility

                                                      By his attorneys,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                              By:     /s/ Jason C. Weida
                                                      Jason C. Weida
                                                      Assistant U.S. Attorney
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, Massachusetts 02210
                                                      (617) 748-3180
Dated: June 22, 2020                                  Jason.Weida@usdoj.gov
